Case 1:20-cr-00110-LJL Document 60 Filed 09/18/20 Page 1 of 6




                    Exhibit A
          Case 1:20-cr-00110-LJL Document 60 Filed 09/18/20 Page 2 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 Protective Order
 UNITED STATES OF AMERICA
                                                                                20 Cr. 110 (LJL)
                v.

 LAWRENCE RAY,
   a/k/a “Lawrence Grecco,”

                            Defendant.



       Upon the application of the United States of America, with the consent of the undersigned

defendant and his counsel, and the defendant having requested discovery under Fed. R. Crim. P.

16, the Court hereby finds and orders as follows:

       1. Disclosure Material. The Government has made and will make disclosure to the

defendant of documents, objects and information, including electronically stored information

(“ESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the

Government’s general obligation to produce exculpatory and impeachment material in criminal

cases, all of which will be referred to herein as “disclosure material.” The Government’s

disclosure material may include “sensitive disclosure material” and “confidential disclosure

material,” as detailed below.

       2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,

referred to herein as “sensitive disclosure material,” contains information that affects the privacy

of individuals, and identifies, or could lead to the identification of, witnesses who the Government

has a well-founded belief may be subject to intimidation or obstruction, or whose lives, persons,

and property, as well as the lives, persons and property of loved ones, the Government has a well-

founded belief will be subject to risk of harm absent the protective considerations set forth herein.
           Case 1:20-cr-00110-LJL Document 60 Filed 09/18/20 Page 3 of 6




The Government’s designation of material as sensitive disclosure material will be controlling

absent contrary order of the Court.

         3. Confidential Disclosure Material. Certain of the Government’s disclosure material,

referred to herein as “confidential disclosure material,” contains information that exposes personal

information that substantially affects the privacy of an individual. The Government’s designation

of material as “confidential disclosure material” will be controlling absent contrary order of the

Court.

         4. Facilitation of Discovery. The entry of a protective order in this case will permit the

Government to produce expeditiously the disclosure material without further litigation. It will also

afford the defense prompt access to those materials in unredacted form, which will facilitate the

preparation of the defense.

         5. Good Cause. There is good cause for entry of the protective order set forth herein.

Accordingly it is hereby Ordered:

         6. Disclosure material shall be used by the defendant and defense counsel, including any

successor counsel (“the defense”) as set forth herein, and shall be used by the defense solely for

purposes of defending this action in accord with the governing Federal Rules of Criminal

Procedure, Local Rules of this Court, and Rules of Professional Conduct. The defense shall not

post, or direct anyone else to post, any sensitive or confidential disclosure material on any Internet

site or network site to which persons other than the parties hereto have access, and shall not

disclose, or direct anyone else to disclose, any sensitive or confidential disclosure material to the

media or any third party except as set forth below.




                                                  2
          Case 1:20-cr-00110-LJL Document 60 Filed 09/18/20 Page 4 of 6




       7. Disclosure material may be disclosed by counsel to the following persons (hereinafter

“Designated Persons”):

               a. The defendant with the following limitations: disclosure material designated by

the Government as “sensitive disclosure material” may not be disclosed to the defendant outside

the presence of counsel and/or paralegals and legal assistants, and if the defendant is detained, he

may not retain any paper or electronic copies of sensitive disclosure material in his cell;

               b. investigative, secretarial, clerical, paralegal and student personnel employed

full-time or part-time by the defendant’s attorney;

               c. other attorneys, including partners and associates, employed by or working with

defense counsel;

               d. independent expert witnesses, investigators or advisors retained by the

defendant’s attorney in connection with this action;

               e. such other persons as hereafter may be authorized by the Court upon such

motion by the defendant; and

               f. other prospective witnesses for purposes of defending this action with the

following limitations: Defense counsel may provide records containing sensitive disclosure

material to other prospective witnesses identified by the defense for review at the offices of defense

counsel, or in the presence of defense counsel or paralegals/assistants, or in the presence of the

prospective witnesses’ counsel or paralegals/assistants for purposes related to this case, provided

that such witnesses shall not retain copies of such records.




                                                  3
           Case 1:20-cr-00110-LJL Document 60 Filed 09/18/20 Page 5 of 6




                 g. The defense shall provide a copy of this Order to Designated Persons to whom

the defense has disclosed disclosure material. All such persons shall be subject to the terms of this

Order.

         8. The Government may authorize, in writing, disclosure of disclosure material beyond

that otherwise permitted by this Order without further Order of this Court.

         9. If there is a dispute between the parties concerning the Government’s designation of

certain disclosure material, the parties shall meet and confer without prejudice to a subsequent

application by defense counsel seeking dedesignation of such material by the Court. If the defense

moves the Court for dedesignation of disputed disclosure material, the Government shall respond

within seven days of the defense filing, absent further Order of this Court. The Government shall

bear the burden of establishing good cause for its designation of the disputed materials.

         10. This Order does not prevent the disclosure of any disclosure material in any motion,

hearing, or trial held in this action, or to any judge or magistrate judge, for purposes of this action.

All filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1 and any

disclosure material marked as sensitive or confidential should be redacted in any pretrial filings to

protect the identities of potential witnesses and/or victims.

                             Disclosure and Protection of Seized ESI

         11. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has seized, pursuant to warrants issued

during the course of the investigation, from various computers, cell phones, and other devices and

storage media.




                                                   4
            Case 1:20-cr-00110-LJL Document 60 Filed 09/18/20 Page 6 of 6




       12. The Government is authorized to disclose to counsel for the defendant, for use solely

as permitted herein, the entirety of such seized ESI as the Government believes may contain

disclosure material (“the seized ESI disclosure material”). The defendant, defense counsel, and

personnel for whose conduct counsel is responsible, i.e., personnel employed by or retained by

counsel, may review the seized ESI disclosure material to identify items pertinent to the defense.

They shall not further disseminate or disclose any portion of the seized ESI disclosure material

except as otherwise set forth under this Order.

                                    Retention of Jurisdiction
       13. The provisions of this Order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

SO ORDERED:
Dated: New York, New York
        September 18 , 2020


                                             THE HONORABLE LEWIS J. LIMAN

AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney

by: /s/ Danielle R. Sassoon                                 Date: September 18, 2020
   Danielle R. Sassoon
   Lindsey Keenan/Mollie Bracewell
   Assistant United States Attorneys

                                                            Date: September 18, 2020
   Marne Lenox, Esq.
   Counsel for Lawrence Ray



                                                  5
